Citation Nr: 1142131	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-47 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right wrist sprain.

2.  Entitlement to service connection for a left ankle sprain.

3.  Entitlement to service connection for a right ankle sprain.

4.  Entitlement to service connection for flatfeet.

5.  Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1994.  The Veteran had a subsequent period of Reserve duty following his active duty.

The Veteran's claims come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The issue of entitlements of entitlement to service connection to hearing loss and tinnitus have been raised by the record in a December 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A claim for non-service-connected pension was claimed in the Veteran's notice of disagreement.  The Board does not have jurisdiction over these issues and it they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, in regards to the asthma claim, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The evidence of record suggests that the Veteran's asthma may have pre-existed his active military service.  To date, the Veteran has not been provided with a notice letter addressing aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  

Second, at his August 2011 Board hearing, the Veteran testified that he was recently treated by a free, private clinic in Algiers, New Orleans, for his bilateral ankles.  These records are not currently in the claims file.  The RO should attempt to obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Third, at his August 2011 Board hearing, the Veteran testified that since his military discharge he has been treated at the VA Medical Center (VAMC) in Louisiana, New Orleans.  The claims file does not contain any VAMC treatment records.  All pertinent records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, VA treatment records document that the Veteran has a current diagnosis of "pain in joint involving ankle and foot."  
At the October 2007 VA Joints examination, the Veteran was diagnosed with a "healed fracture left ankle without residual" despite the Veteran's complaints of pain and popping sounds at the examination.   At his August 2011 Board hearing, the Veteran credibly testified that he currently has complaints regarding each of the disorders currently on appeal.  

In regards to in-service incurrences of these disorders, the Veteran's service treatment records (STRs) document complaints of and treatment for all of the disorders currently on appeal.  Additionally, the Veteran credibly testified at his Board hearing that these disorders were incurred during his active military service and have continued since his military discharge.  

Therefore, since the claims file contains medical and lay evidence of current disorders and in-service incurrences, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of these disorders.  The Veteran has never been afforded VA medical opinions for these claims.  VA examinations are required to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for asthma.  This letter should address aggravation of a pre-existing disorder.

2.  Ask the Veteran for the names and addresses of any private providers who have treated asthma, an ankle disorder, flatfeet, and/or a right wrist disorder.  With the appropriate authorization from the Veteran, obtain any available records identified.  

Specifically, the RO should make an attempt to obtain the records from the free, private clinic in Algiers, New Orleans, where the Veteran was recently treated for his bilateral ankles.
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Louisiana, New Orleans, VAMC.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current right wrist disorder.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current right wrist disorder is related to his active military service, to include the documented August 1992 right hand injury.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current asthma.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, his STRs, and the medical literature have been reviewed in forming the medical opinion.  

The VA examiner must offer opinions on the following:

(a)  Did the Veteran's current asthma clearly and unmistakably pre-exist his entry into his period of active duty from April 1984 to March 1994?  The VA examiner should consider the numerous documented complaints of and treatment for asthma during the Veteran's active duty.

i)  If there is clear and unmistakable evidence that the asthma pre-existed his period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the asthma was not aggravated beyond its natural progression during this period of active duty, to include any fumes that the Veteran was exposed to while onboard a United States Navy ship?  

ii)  If there is not clear and unmistakable evidence that the asthma pre-existed his period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his asthma is related to his period of active duty, to include any fumes that the Veteran was exposed to while onboard a United States Navy ship?  

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current bilateral ankle disorders.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current bilateral ankle disorders are related to his active military service, to include the numerous documented complaints of and treatment for both ankles from 1989 to 1992. 

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his flatfeet.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  
The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current flatfeet is related to his active military service, to include the documented November 1989 and February 1990 treatment notes concerning custom-made foot orthotics for the Veteran.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



